Hayne, C.
This was an action to recover certain sick-benefits. The general features of the case are like those in Stohr v. San Francisco Musical Society, ante, p. 557, which is against the same defendant. After the passage of the by-law, limiting the amount of benefits and the payments in accordance therewith, the defendant refused to pay anything further; and within a few months thereafter, the plaintiff commenced an action in the justice’s court to recover the installments then claimed to be due. Judgment was given in his favor, and the society appealed to the superior court, where, after a trial on the merits, a similar judgment was rendered. The court below held this judgment to estop the defendant from maintaining the defense presented here; and we think that this ruling was correct.
It affirmatively appears that the matters which are presented here were litigated and decided in the former action. There, as here, the main defense was, that the by-law of 1883 limited the amount of benefits to be paid to the plaintiff. The court decided that the defendant had no power to impose such a limitation. The only difference between the two cases is, that, by mere lapse-of time and the continuance of the plaintiff’s sickness,new installments have become due. It is quite true, as stated by Chief Justice de Grey in the Duchess of Kingston’s Case, that a judgment is not conclusive “of any matter to be inferred by argument from the judgment.” But here the invalidity of the by-law was the ultimate point involved, and it was actually litigated, which direumstance distinguishes the ease from Cromwell v. County of Sac, 94 U. S. 351, cited for the appellant. The preponderance of authority is in favor of the respondent’s position that, in such a case, the judgment is conclusive in an action for subsequent installments. (Robinson v. Howard, 5 Cal. 428; Love v. Waltz, 7 Cal. 250; Outram v. Morewood, 3 East, 346; Aurora City v. West, 7 Wall. 96; Bissell v. Spring Valley Township, 124 U. S. *647225; Smith v. Ontario, 18 Blatchf. 454; Laird v. Soto, 32 Fed. Rep. 652; Oregonian Co. v. Oregon Co., 27 Fed. Rep. 278; Kennedy v. McCarthy, 73 Ga. 346; Cleveland v. Creviston, 93 Ind. 31; 47 Am. Rep. 367; Furneaux v. National Bank, 39 Kan. 144; Gardner v. Buckbee, 3 Cow. 120; 15 Am. Dec. 256; Doty v. Brown, 4 N. Y. 71; 53 Am. Dec. 350; Bouchard v. Diaz, 1 Denio, 238.)
The fact that the former case was commenced in the justice’s court makes no difference. That court had jurisdiction; and when a court which has jurisdiction renders a valid judgment, such judgment is as binding as any other. But however this may be, the case was retried on its merits in the superior court, and the judgment relied upon was entered there, and is a judgment of that court.
We therefore advise that the judgment and order appealed from be affirmed.
Vanolief, C., and Foote, C., concurred.
The Court.
— For the reasons given in the foregoing opinion, the judgment and order appealed from are affirmed.